COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  HUNTLEY FORT GILL, ROBYN G.
  ATTAWAY and MIRIAM G. STIRN,                    §               No. 08-20-00081-CV

                  Appellants,                     §                 Appeal from the

  v.                                              §               143rd District Court

  DAVID HILL, Individually and d/b/a              §             of Reeves County, Texas
  DOH OIL COMPANY,
                                                  §            (TC# 19-02-22804-CVR)
                  Appellees.


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellees

recover from Appellants and their sureties, if any, all costs in this Court. See TEX.R.APP.P. 43.5.

This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF AUGUST, 2022.



                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.